Title: Abigail Adams to Thomas Boylston Adams, 16 July 1797
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          My dear son Thomas,
          Philadelphia July 16 1797
        
        Tis expectation that make a Blessing sweet, says the poet. how sincerely sweet would it be to me to fold my dear Thomas to my Maternal Bosom in his own Native Land. I hope and wish, wish & hope that the Day may not be far distant.—
        This Day, the 14 of July I received by way of N york your kind Letter of April 7th, more than 3 months Since it was written, from your Brother no one of a later date than the 3 of April has arrived. I should suppose that your Brother was kept regularly informd of the various transactions of our Government. I regreet that there is reason of complaint, particuliarly as he is allowd on all hands to be one of the most industerous, able, and accurate ministers abroad.
        I have sent him some News papers and pamphlets. I could fill a volm if I thought my self at Liberty to enter into the details of politicks, that our Country is in danger, and perils, as saint Paul was, in Perils by sea in Perils by Land and in Perils from false Breathern is a melancholy truth. However Foreign Nations may deceive themselves by supposeing that the people are opposed to the Government, if affairs are brought to a crisis, they will find the spirit of America will not easily bend to a foreign yoke, and that the Faction who so loudly clamour, are a combination of Foreigners, joined

with some unprincipled Americans, but by no means, the Body of America.
        I shall not make any strictures upon the conduct of the Members of the last session of Congress. you will see by the various papers which I have cull’d, that these are the same parties, equally voilent, in existance now, as were under the former Administration. I hope however that the Government will stand the various shocks to which it is daily subject. we cannot expect to escape wholy when So many great and powerfull Nations are rending to peices
        Mr Munroe visited here, so did Mrs Munroe. I returnd her visit. she told me she saw you that you was very well & very lively— you will see that an entertainment was made for him, about 40 persons only attended. Congress were sitting. some of the voilents were there, and the vice President. the Man of the people was toasted.!
        Your Friends desire to be rememberd to you amongst the Number was the pretty miss wescot, who visited me
        I have sustaind the weather tolerably untill this week— I find I must quit the city.
        adieu my dear son / God send you a safe passage to your Native land prays your affectionate / Mother
        
          A Adams
        
      